Citation Nr: 1729236	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  06-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for a right shoulder disability on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to April 1983 and from July 1989 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted an increased rating of 20 percent for right shoulder degenerative joint disease with impingement, effective March 28, 2005.

In a February 2010 decision, the Board denied the Veteran's claim for an increased rating for his right shoulder disability.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the JMR and vacated and remanded the Board's February 2010 decision.

In December 2010, the Board remanded the Veteran's claim for further development. 

In a July 2012 decision, the Board again denied the Veteran's claim.

In September 2013, the Veteran, through his attorney, and the OGC again filed a JMR with the Court. Later that month, the Court again granted the JMR and vacated and remanded the Board's July 2012 decision.

In March 2014 and February 2016, the Board remanded the matter for further development.

In a September 2016 decision, the Board denied entitlement to a rating in excess of 20 percent for right shoulder degenerative joint disease with impingement on a schedular basis and remanded the issue of entitlement to a higher rating for a right shoulder disability on an extraschedular basis for additional development.




FINDING OF FACT

The Veteran's right shoulder disability does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSION OF LAW

The criteria for an extraschedular disability rating for a right shoulder disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010-5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2005 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the reports of May 2005, September 2007, April 2011, November 2014 and April 2016 VA examinations.  Additionally, per the September 2016 Board remand instructions, the RO referred the Veteran's claim to VA's Director of Compensation and Pension Services for an opinion regarding entitlement to an extraschedular rating for his service-connected right shoulder degenerative joint disease with impingement resulting in a November 2016 decision.  

In light of the above, the Board also finds that the RO substantially complied with the September 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Laws and Regulations

As noted above, in a September 2016 decision, the Board denied entitlement to a rating in excess of 20 percent for right shoulder degenerative joint disease with impingement on a schedular basis and remanded the issue of entitlement to a higher rating for a right shoulder disability on an extraschedular basis for additional development.

Accordingly, the issue on appeal is whether the Veteran is entitled to a rating in excess of 20 percent for his right shoulder disability on an extraschedular basis. 

The Court has set forth a three-step analysis for analyzing extraschedular rating issues.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. 

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321 (b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id.  at 116. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right shoulder disability has been rated under Diagnostic Code 5010-5201.  38 C.F.R. § 4.124a, Diagnostic Code 5010-5201 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic/osteoarthritis) in turn will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion but X-ray involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present as well as occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Diagnostic Code 5003 indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  In addition, these ratings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

The record shows the Veteran is left handed; therefore, his left shoulder is his dominant side and his right shoulder is his non-dominant side.  According to Diagnostic Code 5201, a 20 percent rating is assigned when motion of either the major or minor arm is limited to shoulder level (i.e., to 90 degrees measured from the side).  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side), and a 20 percent rating is assigned for the same range of motion for the minor arm.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side, and a 30 percent rating is assigned for the minor arm so limited.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.  Normal internal and external rotation are from 0 to 90 degrees. 38 C.F.R. § 4.71a (2016).

Factual Background and Analysis

On May 2005 VA examination, the Veteran reported pain with motion and reduced range of motion that had progressively worsened, as well as increased pain in the past year that he rated as a nine on a scale of one to ten, which led to reduced range of motion.  The examiner noted the right shoulder appeared abnormal in that the shoulder muscles were lower than the left shoulder.  She noted there was no ankylosing of the left shoulder.  Range of motion measurements were flexion to 90 degree, abduction to 90 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Pain was noted at the end point of each measurement.  The examiner noted that the right shoulder was additionally limited by pain, fatigue, weakness, and lack of endurance, but that there was no limitation due to incoordination.  The Veteran reported constant underlying aching in the shoulder that hindered his ability to get comfortable at night or that wakened him.  He stated he was unable to use his right shoulder for lifting or any over-the-head activities and reported that he had to take his left hand and physically support his right arm and shoulder at times when he needed to use his right shoulder.

On September 2007 VA examination, the Veteran reported right shoulder symptoms of weakness, stiffness, swelling, lack of endurance, and locking.  He stated he had intermittent pain occurring several times a week and lasting for a few hours, which was a ten out of ten in severity at its worst.  He described the pain as aching and burning, and stated it was caused by physical activity and relieved by rest or over-the-counter pain medication.  He further described functional impairment in the form of inability to raise his right arm overhead, difficulty turning his head fully to the right, and limitations in lifting heavy objects.  Physical examination showed right shoulder weakness, tenderness, and guarding of movement, but no ankylosis.  Range of motion measurements were flexion to 70 degrees, abduction to 80 degrees, external rotation to 60 degrees, and internal rotation to 50 degrees.  The examiner stated the limitation in range of motion was secondary to pain at the stated degrees, and that after repetitive use, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  The additional limitation after repetition was 10 degrees throughout all ranges of motion, and the major functional impact was pain.

On April 2011 VA examination, the Veteran reported his right shoulder had become progressively worse.  He stated he had symptoms of pain, weakness, decreased speed of joint motion, and tenderness.  Range of motion measurements were flexion to 50 degrees and abduction to 50 degrees.  The examiner noted there was objective evidence of pain with active motion, but did not indicate at what point pain began. Right internal and external rotation were unable to be tested because the Veteran reported radiating pain from his neck to his elbow and forearm were too severe.  The examiner noted range of motion after repetition was not tested due to the Veteran's reports of pain.  The Veteran denied a history of hospitalization or surgery for his right shoulder since his period of military service.  He reported that he worked as a diesel engine technician and that he was employed full-time and that during the last 12 month period he had lost 35 to 40 days of work for treatment of his right shoulder and neck conditions.  The examiner opined that the Veteran's shoulder condition did not limit his ability to maintain a sedentary form of employment.

On November 2014 VA examination, the Veteran reported decreased motion of his right shoulder and constant pain, for which he took over-the-counter pain medication.  He reported functional loss or functional impairment in the form of decreased motion of his right shoulder.  Range of motion measurements were flexion to 100 degrees, abduction to 100 degrees, external rotation to 75 degrees, and internal rotation to 65 degrees.  The examiner noted that range of motion itself did not contribute to functional loss, and that there was no pain on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted there was crepitus and the Veteran's right shoulder prevented him from doing overhead work with his right arm, as well as lifting, pushing, or pulling more than 50 pounds with his right arm.  The examiner commented that the Veteran's right shoulder disability had impacted the Veteran's physical employment in that he could not perform overhead work with his right arm and he could not lift, push, or pull more than 50 pounds with his right arm.  The examiner remarked that there was no impact on sedentary employment and that the Veteran, who is left handed, performed a great majority of diesel mechanic work with his left hand.  Additionally, he had secured and maintained a gainful employment as a diesel mechanic for the past 19 years.  The Board notes again that in its February 2016 remand, it stated that the results of the November 2014 VA examination were internally inconsistent; therefore it has little probative value.

On April 2016 VA examination, the Veteran reported constant pain and stiffness.  He stated that in his work as a diesel mechanic, he mainly used his left arm.  He reported that he could do no overhead work with the right arm and that he could only lift, push or pull no more than 25 pounds with his right arm.  Range of motion testing showed flexion to 90 degrees with pain at 75 degrees, abduction to 85 degrees with pain at 65 degrees, external rotation to 50 degrees with pain at 40 degrees, and internal rotation to 45 degrees with pain at 35 degrees.  The examiner noted that range of motion itself did not contribute to functional loss.  There was moderate tenderness at the deltoid and bicep groove and objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no evidence of ankylosis, but tests were positive for rotator cuff pathology.

As noted above, in September 2016, the Board remanded the Veteran's claim for extraschedular consideration by the Director of Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b) in light of the Veteran's report that he is essentially unable to use his right arm in his work as a diesel mechanic.

In November 2016, the Director of Compensation and Pension Service issued an Advisory Opinion on the matter.  The Director ultimately found that the evidentiary record failed to show an exceptional disability pattern for the service-connected right shoulder disability that rendered application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In making this determination, the Director detailed the findings of the Veteran's VA examinations and noted that there is no indication that the Veteran has been hospitalized for any extended periods of time due to the right shoulder condition.  The Director determined that none of the available evidence supports the Veteran's contention that his right shoulder condition warrants an extra schedular evaluation.

As this issue has been considered by the Director in the first instance, the Board now has jurisdiction to consider the issue.

Based on thorough consideration of the evidence, the Board finds that the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  In so finding, the Board acknowledges that the symptoms of the Veteran's right shoulder disability included constant pain and stiffness which resulted in him mainly using his left arm during his work as a diesel mechanic.  These symptoms limited his work productibity as he reported that he could do no overhead work with the right arm and that he could only lift, push or pull no more than 25 pounds with his right arm.  However, all of these factors, including economic inadaptability, are considered in the assignment of the 20 percent rating under Diagnostic Code 5010-5201.  In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right shoulder disability on appeal with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right shoulder disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

In light of the opinion of the Director, Compensation and Pension Service, and the analysis herein, the Board finds that 38 C.F.R. § 3.321 is inapplicable and thus an extraschedular is not warranted.


ORDER

Entitlement to a higher rating for a right shoulder disability on an extraschedular basis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


